Exhibit 10.1

As of June 30, 2009

iStar Tara LLC

c/o iStar Financial Inc.

1114 Avenue of the Americas

New York, New York 10036

 

Re: Amendment to the Loan and Security Agreement dated as of July 11, 2006

To Whom It May Concern:

This letter agreement (this “Amendment”) sets forth the agreement of Alexion
Manufacturing LLC, a Delaware limited liability company (“Borrower”) on the one
hand, and iStar Financial Inc., a Maryland corporation (the “Initial Lender”) on
the other hand, with regard to certain matters pertaining to the prepayment
provisions of the Loan Agreement (hereafter defined). On July 11, 2006, Borrower
and Initial Lender executed (i) that certain Loan and Security Agreement (as
amended from time to time, collectively, the “Original Loan Agreement”) pursuant
to which Initial Lender made a loan to Borrower in the aggregate principal
amount of up to Twenty Six Million and 00/100 dollars ($26,000,000) (the
“Initial Loan”); (ii) that certain Promissory Note, dated the same, in the
principal amount of Twenty Six Million and 00/100 dollars ($26,000,000) (the
“Original Note”); and (iii) the other Loan Documents each dated as of July 11,
2006. Subsequently, the above referenced documents were amended by that certain
First Amendment to Loan Agreement and Other Loan Documents, dated as of July 18,
2007 (the “First Amendment”) whereby the Initial Loan amount was increased by
Eighteen Million and 00/100 dollars ($18,000,000), collectively making the
aggregate principal loan amount Forty-Four Million and 00/100 dollars
($44,000,000) (the “Loan”) and in connection with the First Amendment, Borrower
executed that certain Amended and Restated Promissory Note dated as of July 18,
2007, which amended and restated the Original Note in its entirety. The Original
Loan Agreement as amended by the First Amendment is hereinafter referred to as
the “Loan Agreement”. Capitalized terms not defined herein shall have the
meaning ascribed to such terms in the Loan Agreement.

Initial Lender assigned its interests in the Loan, the Loan Agreement, and the
other Loan Documents to iStar Tara LLC, a Delaware limited liability company
(“Lender”) pursuant to that certain Assignment and Assumption of Note, Mortgage
and Other Loan Documents, dated as of March 1, 2009 (the “Assignment”).

Borrower has requested and Lender has agreed to amend Section 2.4 of the Loan
Agreement to permit a prepayment of the Loan as specifically set forth herein.

1. Notwithstanding anything to the contrary express or implied set forth in
Section 2.4(C)(i) of the Loan Agreement, Lender hereby agrees that so long as no
Event of Default exists and provided Borrower repays the Loan in full on or
before January 5, 2010, Borrower may prepay the Loan at any time during such
period, in whole or in part, and without payment of the Prepayment Premium.
Borrower has advised Lender that it intends to prepay the aggregate principal
amount of the Loan in accordance with the following payment schedule:

(a) On the first Business Day of July, 2009, a payment in the amount of Five
Million and 00/100 Dollars ($5,000,000.00);



--------------------------------------------------------------------------------

(b) On the first Business Day of August, 2009, a payment in the amount of Five
Million and 00/100 Dollars ($5,000,000.00);

(c) On the first Business Day of September, 2009, a payment in the amount of
Five Million and 00/100 Dollars ($5,000,000.00);

(d) On the first Business Day of October, 2009, a payment in the amount of Five
Million and 00/100 Dollars ($5,000,000.00);

(e) On the first Business Day of November, 2009, a payment in the amount of Five
Million and 00/100 Dollars ($5,000,000.00);

(f) On the first Business Day of December, 2009, a payment in the amount of Five
Million and 00/100 Dollars ($5,000,000.00); and

(g) On or prior to January 5, 2010, the remaining principal balance of the Loan,
together with all accrued and unpaid interest and any other amounts that are due
under the Loan Agreement.

Lender and Borrower agree and acknowledge that Borrower may prepay the Loan
sooner than the schedule provided herein; provided, however, if the Loan is not
repaid in full on or before January 5, 2010, any prepayment of the Loan made
after January 5, 2010, in part or in whole, shall be subject to the payment of
the applicable Prepayment Premium and the other terms, conditions and
restrictions as set forth in Section 2.4(C) of the Loan Agreement.

2. To the extent the Loan is not repaid in full on or before January 5, 2010,
Lender and Borrower agree that on or before March 1, 2010 (when the Loan is
scheduled to start amortizing as set forth in Section 2.3 of the Loan
Agreement), Lender shall establish a new amortization schedule to replace the
amortization schedule that is currently set forth in Section 2.3 of the Loan
Agreement based on the then outstanding principal balance such that the Loan
will fully amortize during the remaining term of the Loan commencing on March 1,
2010 through the Maturity Date.

3. In order to induce Lender to execute this Amendment, Borrower and Guarantor
represent and warrant as follows:

(a) This Amendment, and any other documents and instruments required to be
executed and delivered by Borrower and/or Guarantor in connection herewith, when
executed and delivered, will constitute the duly authorized, valid and legally
binding obligations of Borrower and Guarantor, as applicable, and will be
enforceable in accordance with their respective terms, subject only to
bankruptcy and insolvency laws of general applicability and the application of
general principles of equity.

 

2



--------------------------------------------------------------------------------

(b) The execution, delivery and performance of this Amendment, the Loan
Documents as modified by this Amendment and any other documents or instruments
to be executed and delivered by Borrower and Guarantor in connection herewith
will not: (i) violate any laws or (ii) conflict with, be inconsistent with, or
result in any breach or default of any of the terms, covenants, conditions, or
provisions of any indenture, mortgage, deed of trust, corporate charter or
bylaws, instrument, document, agreement or contract of any kind to which
Borrower or Guarantor is a party or by which Borrower or Guarantor may be bound.
Borrower and Guarantor are not in default (beyond applicable grace or cure
periods) under any contract or agreement to which each is a party, the effect of
which default will materially adversely affect the performance by Borrower or
Guarantor of their representative obligations pursuant to and as contemplated by
the terms and provisions of this Amendment and the Loan Documents as modified by
this Amendment.

(c) The representations and warranties made by Borrower and Guarantor in the
Loan Documents, as modified by this Amendment, to which each such person or
entity is a party are true, correct, and complete in all material respects as of
the date of this Amendment, except to the extent that such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date.

(d) Neither Borrower nor Guarantor has any defenses, claims, offsets or setoffs
with regard to the enforcement of the Loan Documents.

4. Notwithstanding anything contained in this Amendment to the contrary or any
prior act of Lender or any procedure established by Lender with regard to the
Loan, Borrower acknowledges and agrees that Lender has not heretofore waived any
of its rights or remedies under the Loan Documents nor has Lender waived any of
the duties or obligations of Borrower thereunder. No waiver by Lender of any
covenant or condition under the Loan Documents shall be deemed a subsequent
waiver of the same or any other covenant or condition. No covenant, term or
condition of the Loan Documents shall be deemed waived by Lender unless in
writing.

5. Borrower and Guarantor agree that the Loan Agreement and the other Loan
Documents, including without limitation, the Completion, Payment and Performance
Guaranty and the Environmental Indemnity Agreement, as amended by this
Amendment, remain in full force and effect in accordance with the previously
existing terms thereof, as amended by this Amendment, and such documents and
instruments are hereby ratified and confirmed.

6. The undersigned, as Guarantor, hereby consents to the amendment of the Loan
Documents pursuant to the terms and conditions of this Amendment. Guarantor
hereby reaffirms all of the obligations of Guarantor under the Completion,
Payment and Performance Guaranty and the Environmental Indemnity Agreement.

7. This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

8. This Amendment shall be construed in accordance with and governed by the
internal laws of the State of New York.

 

3



--------------------------------------------------------------------------------

9. The parties hereto expressly acknowledge and agree that this Amendment shall
not be construed as a novation of the Amended Note, Mortgage or any other Loan
Document.

10. All of the Mortgaged Property shall remain in all respects subject to the
lien, charge and encumbrance of the respective Mortgage, as herein modified, and
nothing herein contained and nothing done pursuant hereto, shall affect the
lien, charge or encumbrance of the respective Mortgage, as herein modified, or
the priority thereof with respect to other liens, charges, encumbrances or
conveyances, or release or affect the liability of any part or parties
whomsoever, who may now or hereafter be liable under, or on account of, the Loan
Documents.

11. The execution and delivery of this Amendment does not constitute a waiver of
any default under the Amended Note, Mortgage or any of the other Loan Documents.

12. Time is hereby declared to be of the essence of this Amendment and of every
part hereof.

[The Rest of this Page Intentionally Blank]

 

4



--------------------------------------------------------------------------------

Very truly yours, ALEXION MANUFACTURING LLC, a Delaware limited liability
company By:       ALEXION PHARMACEUTICALS, INC., a Delaware corporation, its
sole member   By:  

/s/    Vikas Sinha

  Name:   Vikas Sinha   Its:   Senior VP and CFO ALEXION PHARMACEUTICALS, INC.,
a
Delaware corporation   By:  

/s/    Vikas Sinha

  Name:   Vikas Sinha   Its:   Senior VP and CFO

Agreed to and Accepted as of the 30th day of June, 2009

iSTAR TARA LLC, a Delaware limited liability company

 

By:  

/s/    Cynthia Tucker

Name:   Cynthia Tucker Its:   Senior Vice President

 

5